*233The agency policy of not allowing an employee to consult with a union representative after a question is posed and before an answer must be given, at an interrogation conducted pursuant to Mayoral Executive Order No. 16, was reasonably designed to promote truthful responses by discouraging coaching. This did not deprive the employee of his right to union representation under Civil Service Law § 75 (2) or NLRB v J. Weingarten, Inc. (420 US 251 [1975]). While plaintiff relies on Commonwealth of Pennsylvania v Pennsylvania Labor Relations Bd. (826 A2d 932 [Pa 2003]), which holds the opposite, that case is not binding on this court and we reject its reasoning. Concur—Lippman, P.J., Saxe, Friedman, Sweeny and Acosta, JJ. [See 2007 NY Slip Op 31103(U).]